NUMBER 13-06-073-CV
 
                         COURT OF APPEALS
 
                     THIRTEENTH
DISTRICT OF TEXAS
 
                         CORPUS
CHRISTI - EDINBURG  
                                                                                                                     

 
IN RE: SAM O=NEAL AND CELIA O=NEAL
                                                                                           
                          
 
On Petition for Writ of Mandamus
                                                                                                                     

 
                               MEMORANDUM
OPINION                                    
 
                         Before
Justices Hinojosa, Yañez, and Garza
                                 Memorandum
Opinion Per Curiam
 
On
February 21, 2006, relators, Sam O=Neal and Celia O=Neal
filed a petition for writ of mandamus with this Court in which they allege that
on November 15, 2005, the 267th Judicial District Court abused its discretion
by granting defendant, Peter Coldwell. M.D.=s
motion to abate.  Relator=s petition for writ of mandamus asks this Court to
order the respondent, the Honorable Stephen Williams, Presiding Judge of the
267th Judicial District Court of Refugio County, to vacate the November 15,
2005 order, and allow relators= case to be heard on the merits.




Having
examined and fully considered the petition for writ of mandamus, the response
of the real party in interest, and relators= reply
to response, this Court is of the opinion that the relators have not shown
themselves entitled to the relief sought, and the petition for writ of mandamus should be
denied. 
The petition for writ of mandamus is hereby DENIED.  See Tex.
R. App. P. 52.8(a).
 
PER CURIAM
 
Memorandum
Opinion delivered 
and filed this
the 10th day of April, 2006.